Citation Nr: 1222748	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a back disability, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied reopening the Veteran's claims for tinnitus and hearing loss and denied an increased rating for the Veteran's back disability.

The Board notes that the Veteran did not appear for his July 2011 Board hearing scheduled at the Huntington RO.  The Veteran called to cancel and motioned to be rescheduled.  The Veterans Law Judge with whom the hearing was scheduled ruled that good cause was not shown and denied the Veteran's motion.  

As indicated above, in the rating decision on appeal, the RO denied reopening the Veteran's claims of service connection as new and material evidence had not been found.  However, regardless of the RO's actions, given the previous denials of the claims for service connection, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001)

The claim of service connection for a back disability, and the underlying service connection claims for hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2006 rating decision, the RO denied reopening a claim for service connection for bilateral hearing loss and tinnitus.

2.  The additional evidence received since the May 2006 rating decision denying the Veteran's application to reopen a claim of service connection for bilateral hearing loss and tinnitus relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for bilateral hearing loss and tinnitus became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence received since the May 2006 rating decision is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for reopening claims of service connection for tinnitus and a bilateral hearing loss disability.  Therefore, no further development with respect to the matters decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Analysis

A May 2006 rating decision most recently denied a claim of service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal that determination.  The Board notes that the Veteran's claim for service connection for bilateral hearing loss was also denied in rating decisions dated November 2002 and January 2005.  The Veteran's claim for service connection for tinnitus was also denied in a rating decision dated January 2005.  He subsequently sought to reopen the claims, and the request was denied in January 2008.  

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  A claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The most recent final denial on the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss was an unappealed May 2006 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disabilities of bilateral hearing loss or tinnitus were either related to or aggravated by active service or a service-connected disability.  It was further noted that there was a lack of a clinical diagnosis of tinnitus.

The evidence of record at the time of the May 2006 decision included service treatment records, VA treatment records and the Veteran's statements.

The pertinent evidence added to the record since the May 2006 rating decision consists of additional post-service treatment records, as well as the Veteran's submitted contentions.  

The Board notes that the Veteran's claim for reopening has been considered under 38 C.F.R. § 3.156(c) in the context of service personnel records received to process his claim for service connection for posttraumatic stress disorder.  However, these additional service records are not relevant to the current appeal in that the information contained therein, the Veteran's Military Occupational Specialty (MOS), was already of record in the Veteran's DD-214; which was associated with his claims file prior to his first rating decision in May 1972.

The objective evidence received since the last final rating decision indicates that the Veteran has current bilateral hearing loss and tinnitus which is related to active service.  Specifically, the Veteran's VA Form 9 dated September 2008 indicates his belief that his tinnitus and hearing loss are attributable to being an Aircraft Mechanic during active service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and raises a reasonable possibility of substantiating his claims.  Specifically, such evidence addresses the possibility of in-service acoustic injury and a potential causal relationship to service.  Therefore, the Board finds that new and material evidence has been received and the claims for service connection for bilateral hearing loss and tinnitus are reopened.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for bilateral hearing loss is granted.

New and material evidence having been received, the application to reopen the previous determination regarding service connection for tinnitus is granted.


REMAND

The Veteran contends that a rating in excess of 20 percent is warranted for his service-connected back disability.  In May 2012, he and his representative stated that an additional VA examination is necessary as his condition had worsened since the previous examination in October 2007.  

Additionally, Social Security records have been associated with the claims file that indicate that the Veteran was deemed disabled due to osteoarthritis and allied disorders as of November 2004.  The Social Security disability finding was partially premised on the Veteran's back disability.

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA back examination was conducted in October 2007, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Moreover, the file otherwise lacks contemporaneous treatment records from which the Veteran's present level of disability can be determined.  Therefore, he should be provided a VA examination to determine the current severity of his back disability, including the impact of the disorder on his employment.

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Court of Appeals for Veterans Claims has set forth a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  If, however, the symptoms are not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

In the present case, the rating criteria contemplating the Veteran's back disability appears to be inadequate.  In this regard, he indicated on his VA Form 9 dated in September 2008 that his back "was totalled (sic) out through Social Security" but he observed that he was only rated as 20 percent disabled by VA.  Thus, the record further suggests an exceptional or unusual disability picture in terms of interference with employment, per the Veteran's statements.  The case should therefore be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  In this regard, the Board notes that the Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).  

Additionally, in May 2009, the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free- standing claim which must be pled with specificity).  Thus, this issue must be remanded for further development by the originating agency.

Concerning the Veteran's claims of service connection for bilateral hearing loss and tinnitus, the Veteran should be afforded a VA examination to determine if his conceded in-service hearing loss (as his MOS was Aircraft Mechanic) is related to any current tinnitus or hearing loss disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide any necessary development for the Veteran's claim for TDIU to include any necessary notice and an application.
  
2.  Afford the Veteran an additional VA examination to determine the current severity of his service-connected back disability, to include a statement concerning the impact of his disability on his ability to work.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed, including range of motion testing.  The examiner must indicate any additional loss of motion on repetition due to factors such as pain, weakness, fatigability, and incoordination.  To the extent possible, any such additional loss of function should be expressed in degrees.  Likewise, based on the Veteran's statements, the examiner is asked to estimate the additional loss of motion, in degrees, during any periods of flare-up, due to the factors noted above.  

Specifically regarding the question of employability, the examiner should state whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected low back disability, alone or in concert with any other disabilities that may be service-connected at that time (he presently has no other service-connected disabilities but the appeal as to hearing loss and tinnitus remains pending) preclude him from securing and following substantially gainful employment based on his educational and occupational background but without regard for his age or any nonservice-connected disorders.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA examination to determine the nature of any bilateral hearing loss or tinnitus and to obtain an opinion as to whether any disability found is related to service.  The claims file should be provided to and reviewed by the examiner.  

Specifically, the examiner should report all current diagnoses and express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current tinnitus or bilateral hearing loss disability was incurred during service or is otherwise related to service.  The examiner should provide the rationale for all opinions expressed.  In providing such opinion, the examiner should consider the Veteran's military duties as an aircraft mechanic and should also consider any lay statements as to onset and continuity of hearing loss and tinnitus.  If the Veteran's statements are not accepted, the examiner must clearly explain why.  Additionally, the absence of documented treatment, in and of itself, is an inadequate basis for a negative opinion.

4.  Thereafter, the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for a back disability in accordance with 38 C.F.R. § 3.321(b).

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


